Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 1 of 28 Page ID
                                #:37133



   1 ROBBINS GELLER RUDMAN
       & DOWD LLP
   2 PATRICK J. COUGHLIN (111070)
     THEODORE J. PINTAR (131372)
   3 TOR GRONBORG (179109)
     JASON A. FORGE (181542)
   4 TRIG R. SMITH (237399)
     J. MARCO JANOSKI GRAY (306547)
   5 TING H. LIU (307747)
     DEBASHISH BAKSHI (311115)
   6 655 West Broadway, Suite 1900
     San Diego, CA 92101
   7 Telephone: 619/231-1058
     619/231-7423 (fax)
   8 patc@rgrdlaw.com
     tedp@rgrdlaw.com
   9 torg@rgrdlaw.com
     jforge@rgrdlaw.com
  10 trigs@rgrdlaw.com
     mjanoski@rgrdlaw.com
  11 tliu@rgrdlaw.com
     dbakshi@rgrdlaw.com
  12
     Counsel for Plaintiff and the Class
  13
                           UNITED STATES DISTRICT COURT
  14
                          CENTRAL DISTRICT OF CALIFORNIA
  15
                                   SOUTHERN DIVISION
  16
     HSINGCHING HSU, Individually and ) Case No. 8:15-cv-00865-DOC-SHK
  17 on Behalf of All Others Similarly     )
     Situated,                             ) CLASS ACTION
  18                                       )
                               Plaintiff,  ) PLAINTIFFS’ RESPONSE TO
  19                                       ) DEFENDANTS’ OBJECTIONS TO
            vs.                            ) NOTICE OF PROPOSED JUDGMENT
  20                                       )
     PUMA BIOTECHNOLOGY, INC., et )
  21 al.,                                  )
                                           )
  22                           Defendants. )
                                           )
  23
  24
  25
  26
  27
  28

       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 2 of 28 Page ID
                                #:37134



   1                                            TABLE OF CONTENTS
   2                                                                                                                       Page
   3 I.         INTRODUCTION ........................................................................................... 1
   4 II.        DEFENDANTS’ NARROW INTERPRETATION OF RULE 54(b)
                CONFLICTS WITH CONTROLLING LAW AND IS
   5            INCONSISTENT WITH JUDGMENTS ENTERED IN SECURITIES
                FRAUD CLASS ACTIONS............................................................................ 2
   6
       III.     THERE IS A FINAL JUDGMENT ON THE UNCHALLENGED
   7            CLAIMS .......................................................................................................... 5
   8 IV.        THERE IS NO JUST REASON TO DELAY ENTRY OF
                JUDGMENT FOR ALL VALIDATED AND UNCHALLENGED
   9            CLAIMS .......................................................................................................... 6
  10            A.         Judicial Administrative Interests Support Rule 54(b)
                           Certification Because the Claims that Could Be Appealed Are
  11                       Separate and Distinct from the Remaining Issues ................................ 7
  12            B.         The Equities Favor Entry of a Final Judgment ................................... 11
  13 V.         DEFENDANTS’ OBJECTIONS TO THE FORM OF THE
                JUDGMENT ARE MERITLESS.................................................................. 12
  14
       VI.      CONCLUSION ............................................................................................. 20
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  -i-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 3 of 28 Page ID
                                #:37135



   1                                       TABLE OF AUTHORITIES
   2                                                                                                              Page
   3 CASES
   4 ABC Servs. Grp., Inc. v. Health Net of Cal., Inc.,
   5   2020 WL 5775828 (C.D. Cal. July 1, 2020) ........................................................ 9

   6 Caplan v. CNA Fin. Corp.,
       573 F. Supp. 2d 1244 (N.D. Cal. 2008) ............................................................. 16
   7
   8 Cont’l Airlines, Inc. v. Goodyear Tire & Rubber Co.,
       819 F.2d 1519 (9th Cir. 1987) ............................................................................ 10
   9
     Core-Vent Corp. v. Nobel Indus. AB,
  10
       11 F.3d 1482 (9th Cir. 1993) ................................................................................ 7
  11
     Cuoco v. Moritsugu,
  12   222 F.3d 99 (2d Cir. 2000) ................................................................................. 10
  13
     Curtiss-Wright Corp. v. Gen. Elec. Co.,
  14   446 U.S. 1 (1980) ........................................................................................... 7, 10
  15 Ford v. Uniroyal Pension Plan,
  16   154 F.3d 613 (6th Cir. 1998) .............................................................................. 16
  17 Hildes v. Andersen,
  18    2010 WL 4658742 (S.D. Cal. Nov. 8, 2010) ....................................................... 9

  19 Hopi Tribe v. Navajo Tribe,
        46 F.3d 908 (9th Cir. 1995) ................................................................................ 17
  20
  21 In re Apollo Grp., Inc. Sec. Litig.,
        2010 WL 5927988 (9th Cir. June 23, 2010) .................................................... 5, 6
  22
     In re Gentiva Sec. Litig.,
  23     2 F. Supp. 3d 384 (E.D.N.Y. 2014) ...................................................................... 9
  24
     In re HP Inkjet Printer Litig.,
  25     716 F.3d 1173 (9th Cir. 2013) ............................................................................ 12
  26 In re Vivendi Universal, S.A., Sec. Litig.,
  27     2012 WL 362028 (S.D.N.Y. Feb. 6, 2012) ................................................. passim
  28
                                                              - ii -
        4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 4 of 28 Page ID
                                #:37136



   1
   2                                                                                                               Page
   3
        In re Vivendi Universal, S.A. Sec. Litig.,
   4       284 F.R.D. 144 (S.D.N.Y. 2012) .................................................................. 17, 18
   5
     James v. Price Stern Sloan, Inc.,
   6   283 F.3d 1064 (9th Cir. 2002) .............................................................................. 3
   7 Jewel v. Nat’l Sec. Agency,
   8    810 F.3d 622 (9th Cir. 2015) ................................................................................ 9
   9 Knapp v. Ernst & Whinney,
       90 F.3d 1431 (9th Cir. 1996) .............................................................................. 16
  10
  11 Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc.,
       2013 WL 11319426 (N.D. Ill. Oct. 4, 2013) .............................................. 4, 9, 11
  12
     Lewis v. Travertine, Inc.,
  13
       2017 WL 2989176 (C.D. Cal. July 12, 2017) ...................................................... 3
  14
     McAdams v. McCord,
  15   533 F.3d 924 (8th Cir. 2008) ................................................................................ 9
  16
     Moore v. Petsmart, Inc.,
  17   2016 WL 771335 (N.D. Cal. Feb. 29, 2016) ...................................................... 12
  18 Morrison-Knudsen Co., Inc. v. Archer,
  19   655 F.2d 962 (9th Cir. 1981) ............................................................................ 2, 3
  20 O’Callaghan v. SPX Corp.,
  21   2010 WL 259052 (E.D. Mich. Jan. 20, 2010) .................................................... 16

  22 S. Coast Cab Co. v. City of Anaheim,
        2007 WL 9723540 (C.D. Cal. Jan. 22, 2007)..................................................... 16
  23
  24 Sears, Roebuck & Co. v. Mackey,
        351 U.S. 427 (1956) ............................................................................................. 6
  25
     SEC v. mUrgent Corp.,
  26    2012 WL 630219 (C.D. Cal. Feb. 28, 2012) ...................................................... 16
  27
  28
                                                              - iii -
        4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 5 of 28 Page ID
                                #:37137



   1
   2                                                                                                                        Page
   3
        Sheehan v. Atlanta Int’l Ins. Co.,
   4       812 F.2d 465 (9th Cir. 1987) ................................................................................ 6
   5
     Texaco, Inc. v. Ponsoldt,
   6    939 F.2d 794 (9th Cir. 1991) ...................................................................... 3, 6, 10
   7 W. Pac. Fisheries, Inc. v. SS President Grant,
   8    730 F.2d 1280 (9th Cir. 1984) ............................................................................ 17
   9 W.L. Gore & Assocs., Inc. v. Int’l Med. Prosthetics
        Rsch. Assocs., Inc.,
  10
        975 F.2d 858 (Fed. Cir. 1992) ........................................................................ 6, 10
  11
     Wood v. GCC Bend, LLC,
  12    422 F.3d 873 (9th Cir. 2005) ................................................................................ 3
  13
     STATUTES, RULES AND REGULATIONS
  14
     28 U.S.C.
  15    §1961(a) .................................................................................................. 16, 17, 18
  16
     Federal Rules of Civil Procedure
  17    Rule 12(b)(6) ........................................................................................................ 9
  18    Rule 50 .................................................................................................... 4, 7, 8, 11
        Rule 54 ................................................................................................................ 19
  19    Rule 54(b) .................................................................................................... passim
  20    Rule 54(d)(2)(B)(i) ......................................................................................... 2, 19
        Rule 58 .................................................................................................................. 6
  21    Rule 58(b) ............................................................................................................. 6
  22 Local Civil Rules
  23   Rule 58-1 .............................................................................................................. 6
       Rule 58-7 ............................................................................................................ 14
  24
  25 SECONDARY AUTHORITIES
  26 10 Charles Alan Wright & Arthur R. Miller, Federal Practice and
        Procedure §2654 (4th ed. 1998)........................................................................... 6
  27
  28
                                                                  - iv -
        4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 6 of 28 Page ID
                                #:37138



   1            Lead Plaintiff Norfolk County Council, as Administering Authority of the
   2 Norfolk Pension Fund, on behalf of the Class of Puma Biotechnology, Inc. investors,
   3 respectfully submits this response to Defendants’ Objections to Plaintiffs’ Notice of
   4 Proposed Judgment (ECF No. 837) (“Objections” or “Defs’ Obj.”).
   5 I.         INTRODUCTION
   6            On November 27, 2020, the Court ordered Defendants to identify all the claims
   7 that they were not challenging by March 29, 2021 and directed that “[w]ithin 30 days
   8 of Defendants identifying the claims they are not challenging, Plaintiffs shall file a
   9 proposed judgment for those claims.” ECF No. 817. 1 Defendants subsequently
  10 identified the 1,229 claims they purportedly have a basis to challenge, leaving 3,145
  11 unchallenged claims with damages exceeding $41.9 million.                 ECF No. 820.
  12 Following the denial of Defendants’ Motion for Leave to Amend the Final Pretrial
  13 Order (ECF No. 832), the Court reset the deadline “for Plaintiff’s Submission of
  14 Proposed Judgment for Unchallenged Claims” to June 28, 2021. ECF No. 834.
  15 Accordingly, Plaintiffs timely filed the proposed judgment for the validated,
  16 unchallenged claims. ECF No. 835.
  17            Despite the Court’s clear directive, Defendants now argue that judgment for the
  18 unchallenged claims is premature and should be delayed until every dispute with
  19 every challenged claim is resolved. Defendants’ intent is clear. They are trying to
  20 delay as long as possible the day when they have to choose between filing a frivolous
  21 appeal or accepting the fact that they knowingly violated the federal securities laws
  22 and finally have to pay for it. But Federal Rule of Civil Procedure 54(b) specifically
  23 provides that the Court may direct entry of a final judgment as to one or more, but
  24 fewer than all, claims or parties if “there is no just reason for delay.” It has already
  25 been more than 29 months since the jury verdict against Defendants and entering
  26 judgment on behalf of the unchallenged claimants will expedite the final resolution of
  27
       1
           All emphasis is added and internal citations are omitted unless otherwise indicated.
  28
                                                  -1-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 7 of 28 Page ID
                                #:37139



   1 this case without any likelihood of redundant or overlapping post-trial motions or
   2 appeals. Indeed, in each of the most recent securities fraud class actions that went to
   3 verdict, the court has entered a partial judgment in accordance with Rule 54(b).
   4            The few specified objections Defendants raise regarding the form of the
   5 proposed judgment are as infirm as their argument that a judgment is premature.
   6 Defendants again want to ignore the Court’s prior orders and challenge additional
   7 claims that they failed to challenge by the March 29, 2021 deadline. Defendants also
   8 suggest that the judgment must include some magic language from Rule 54(b) or be
   9 delayed to address the issue of attorneys’ fees, despite the fact that Rule 54(b) does
  10 not require any specific language in the judgment and Rule 54(d)(2)(B)(i) provides
  11 that a motion for attorneys’ fees be filed after the entry of judgment. And, in a brief
  12 filed ten days after the deadline for Defendants to object to the proposed judgment,
  13 Defendants claim that the prejudgment interest for the unchallenged claims has not
  14 been calculated correctly. That is wrong and provides no basis for delaying entry of
  15 judgment.
  16            There is no just reason for further delaying entry of judgment for the
  17 unchallenged claims and Defendants’ objections to the proposed judgment should be
  18 rejected.
  19 II.        DEFENDANTS’ NARROW INTERPRETATION OF RULE
                54(b) CONFLICTS WITH CONTROLLING LAW AND IS
  20            INCONSISTENT WITH JUDGMENTS ENTERED IN
                SECURITIES FRAUD CLASS ACTIONS
  21
                Defendants base their objection to entry of the proposed judgment on arcane
  22
       notions of the applicability of Rule 54(b). Defs’ Obj. at 8. At one time, cases applied
  23
       the more stringent standard Defendants rely on here, holding that a judgment under
  24
       Rule 54(b) was to be “‘reserved for the unusual case’” in which “‘the costs and risks
  25
       of multiplying the number of proceedings and of overcrowding the appellate docket
  26
       are outbalanced by pressing needs of the litigants for an early and separate judgment
  27
       as to some claims or parties.’” Id. (quoting Morrison-Knudsen Co., Inc. v. Archer,
  28
                                                -2-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 8 of 28 Page ID
                                #:37140



   1 655 F.2d 962, 965 (9th Cir. 1981)). But that is no longer the law. In 1991, the Ninth
   2 Circuit expressly disapproved of Morrison-Knudsen, observing that the opinion
   3 offered “an outdated and overly restrictive view of the appropriateness of Rule 54(b)
   4 certification.” Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798 (9th Cir. 1991); accord
   5 Wood v. GCC Bend, LLC, 422 F.3d 873, 881 n.5 (9th Cir. 2005). Today, as the Ninth
   6 Circuit has made clear, the “issuance of a Rule 54(b) order is a fairly routine act.”
   7 James v. Price Stern Sloan, Inc., 283 F.3d 1064, 1068 n.6 (9th Cir. 2002); Lewis v.
   8 Travertine, Inc., 2017 WL 2989176, at *2 n.2 (C.D. Cal. July 12, 2017) (same). And
   9 “[t]he present trend is toward greater deference to the district court’s decision to
  10 certify.” Texaco, 939 F.2d at 798; see also Wood, 422 F.3d at 878 (Rule 54(b)’s
  11 equitable analysis is ordinarily “‘left to the sound judicial discretion of the district
  12 court to determine the “appropriate time” when each final decision in a multiple
  13 claims action is ready for appeal.’”).
  14            Consistent with the modern view of Rule 54(b), in each of the securities class
  15 actions in which a jury verdict was rendered in the last 15 years, the court entered a
  16 partial judgment. Defendants claim that in In re Vivendi Universal, S.A., Sec. Litig.,
  17 2012 WL 362028 (S.D.N.Y. Feb. 6, 2012), the court denied the plaintiffs’ request for
  18 Rule 54(b) judgment. Defs’ Obj. at 13. In fact, in response to a joint request of the
  19 parties, the Vivendi court entered an Order to Proceed to Entry of Final Judgment as to
  20 Certain Claims Pursuant to Rule 54(b). See Declaration of Ting H. Liu in Support of
  21 Plaintiffs’ Response to Defendants’ Objections to Notice of Proposed Judgment (“Liu
  22 Decl.”), Ex. A, filed concurrently herewith. Just like the proposed judgment here, the
  23 Rule 54(b) judgment in Vivendi included just the claims that the defendants elected
  24 not to challenge (called the “Covered Claims”) and attached an exhibit identifying
  25 each claimant, as well as the associated damages and prejudgment interest. Id., Ex. B.
  26            Similarly, in Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc., No. 02-
  27 cv-5893 (N.D. Ill.), the court entered a Final Judgment Pursuant to Federal Rule of
  28 Civil Procedure 54(b) for the claimants that were not challenged by the defendants.
                                                 -3-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 9 of 28 Page ID
                                #:37141



   1 Id., Ex. C. Under the same facts and circumstances present here, the Household court
   2 found that there was no just reason for delay and directed that a Rule 54(b) judgment
   3 be entered for all unchallenged claims (called the “List 1 claimants”):
   4            [I]t is clear that the judgment against the List 1 claimants is final. The
   5            parties agree that the jury’s verdict established liability as to these
   6            claimants and that no issues remain with respect to the amounts of their
   7            claims. Because there has been a decision upon a cognizable claim for
   8            relief as to the List 1 claimants and it is final in that no issues of liability
   9            or amount remain, the Court finds that it is dealing with a final judgment.
  10            Id. at 7. The Court also finds that there is no just reason for delay
  11            because the equities and judicial administrative interests favor
  12            immediate entry of judgment as to the List 1 claims. The Court has no
  13            concerns about wasting judicial resources at the appellate level as the
  14            legal issues associated with List 1 claimants are dispositive of the entire
  15            class. Nor does the Court ascertain any basis on which the List 1
  16            claimants’ claims will be mooted by future events associated with the
  17            other class members. Moreover, given the length of time this case has
  18            been pending, allowing the judgment for the List 1 claimants to
  19            proceed to appeal and final resolution is advantageous to all involved.
  20
       Lawrence E. Jaffe Pension Plan v. Household Int’l, Inc., 2013 WL 11319426, at *4
  21
       (N.D. Ill. Oct. 4, 2013).
  22
                In the third of the most recent securities class actions in which a jury verdict
  23
       was rendered, In re Apollo Group, Inc. Sec. Litig., No. CV 04-2147 (D. Ariz.), the
  24
       court entered a Rule 54(b) judgment before the claims process even started and when
  25
       the defendants still had the opportunity to challenge all of the claims. See Liu Decl.,
  26
       Ex. D. Notably, the Ninth Circuit (on an appeal of the grant of a Federal Rule of Civil
  27
       Procedure 50 motion following entry of the judgment) did not find that the judgment
  28
                                                     -4-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 10 of 28 Page ID
                                #:37142



   1 was premature or improper or that a judgment should not have been entered until
   2 every aspect of the claims and challenge process was completed for every claimant.
   3 In re Apollo Grp., Inc. Sec. Litig., 2010 WL 5927988, at *1 (9th Cir. June 23, 2010).
   4 To the contrary, the Ninth Circuit remanded the case back to the district court with
   5 specific instructions to enter the prior Rule 54(b) judgment. 2
   6            Just as there was no just reason to delay the entry of judgment until all
   7 challenges to every claim were resolved in Vivendi, Household, and Apollo, there is no
   8 reason to do so here.
   9 III.       THERE IS A FINAL JUDGMENT ON THE UNCHALLENGED
                CLAIMS
  10
                There is no dispute that judgment for the unchallenged claims is final. The
  11
       February 4, 2019 jury verdict established liability for each of these claims and no
  12
       issues remain with respect to the amount of the claims. 3 Defendants themselves do
  13
       not dispute that there is a final judgment as to the unchallenged claims. Accordingly,
  14
       the Court need only determine whether there is a just reason for delay.
  15
  16
     2
         On May 22, 2019, Judge Guilford declined to enter judgment immediately after the
  17 verdict as was done in Apollo (ECF No. 739) based on Defendants’ argument that
     entry of judgment was premature because “essential questions” remained about: “(1)
  18 whether Defendants have a basis for rebutting the presumption of reliance as to any
     individual class members; (2) how class members’damages are to be calculated (and
  19 the corresponding size of any eventual damages award); and (3) the availability and
     amount (if any) of pre-judgment interest.” ECF No. 732 at 1. Each of those “essential
  20 questions” has now been answered: (1) Defendants did not timely challenge any
     claim on the basis that the claimant did not rely on the integrity of the market for
  21 Puma stock and admitted that they had no basis to do so without amending the Final
     Pretrial Order and embarking on post-trial discovery (which was denied) (see ECF
  22 Nos. 818-1, 820, 832); (2) the methodology for calculating damages was set by Judge
     Guilford’s September 9, 2019 Order and the Court-appointed Claims Administrator
  23 has identified the total damages (ECF Nos. 778, 800); and (3) pre-judgment interest
     was awarded and the Claims Administrator has identified the total pre-judgment
  24 interest (through June 30, 2021) for each claimant included in the proposed judgment
  25 (ECF   Nos. 778, 835-1). Thus, Defendants’ suggestion that entry of the proposed
     judgment would run afoul of Judge Guilford’s May 22, 2019 Order is wrong.
  26 3 As discussed below in §V, Defendants’ effort to challenge nine additional claims
     months after the Court’s March 29, 2021 deadline to do so does not alter the fact that
  27 there is a final judgment or otherwise provide a basis for delaying entry of the
     proposed judgment.
  28
                                                -5-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 11 of 28 Page ID
                                #:37143



   1 IV.        THERE IS NO JUST REASON TO DELAY ENTRY OF
                JUDGMENT FOR ALL VALIDATED AND UNCHALLENGED
   2            CLAIMS
   3            Defendants have not and cannot identify any just reason to delay entry of
   4 Plaintiffs’ proposed judgment. The fundamental “purpose of Rule 54(b) is to avoid
   5 the possible injustice of a delay in entering judgment . . . as to fewer than all of the
   6 parties until the final adjudication of the entire case by making an immediate appeal
   7 available.” 10 Charles Alan Wright & Arthur R. Miller, Federal Practice and
   8 Procedure §2654 (4th ed. 1998); see also Sears, Roebuck & Co. v. Mackey, 351 U.S.
   9 427, 432-33 (1956). “In the interests of sound judicial administration, Congress
  10 enacted Rule 54(b) to ‘relax[] the restrictions upon what should be treated as a judicial
  11 unit for the purposes of appellate jurisdiction.’” W.L. Gore & Assocs., Inc. v. Int’l
  12 Med. Prosthetics Rsch. Assocs., Inc., 975 F.2d 858, 861 (Fed. Cir. 1992).
  13            Defendants’ objections to the proposed judgment hinge on their unfounded
  14 assertion that only “a single final judgment” should be entered in a case like this.
  15 Defs’ Obj. at 1-2, 8. But in prior federal securities class actions – Vivendi, Household,
  16 Apollo – Rule 54(b) judgments were entered. For good reason. Federal Rule of Civil
  17 Procedure 58(b) (as well as Local Rule 58-1) makes it clear that a judgment should be
  18 entered “at the earliest practicable time” after a verdict. See Fed. R. Civ. P. 58
  19 advisory committee’s note to 1963 amendment (“Rule 58 is designed to encourage all
  20 reasonable speed in formulating and entering the judgment when the case has been
  21 decided.”). Moreover, the Ninth Circuit has made it clear that entry of judgment does
  22 not need to be delayed until all phases of the litigation have been resolved. See
  23 Apollo, 2010 WL 5927988, at *1; see also Texaco, 939 F.2d at 797-98; Sheehan v.
  24 Atlanta Int’l Ins. Co., 812 F.2d 465, 468 (9th Cir. 1987). Defendants have failed to
  25 point to any rule or requirement to the contrary. Indeed, the express purpose of Rule
  26 54(b) is to enter judgment as to fewer than all of the parties until the final adjudication
  27 of the entire case by making an appeal available. See Sears, 351 U.S. at 432.
  28
                                                 -6-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 12 of 28 Page ID
                                #:37144



   1            A.         Judicial Administrative Interests Support Rule 54(b)
                           Certification Because the Claims that Could Be Appealed
   2                       Are Separate and Distinct from the Remaining Issues
   3            Defendants claim that “entry of a partial judgment will guarantee piecemeal
   4 post-trial motions and appeals.” Defs’ Obj. at 9. This is a disingenuous assertion
   5 based on the conclusory claim that there is “a substantial likelihood that the
   6 successive appeals will present similar legal issues as earlier appeals.” Id. at 9-12.
   7 But all legal issues related to the trial, pre-trial rulings, or anything dispositive of
   8 class-wide issues would have to be raised (in post-trial motions and/or on appeal)
   9 following the proposed Rule 54(b) judgment. The only remaining issue would be the
  10 challenges to individual claimants – specifically, whether any individual claim was
  11 properly validated – which could not be the subject of any post-trial Rule 50 or 59
  12 motion and, even if appealable, would not legally or factually overlap with any appeal
  13 related to the trial, pre-trial rulings, or anything dispositive of class-wide issues.
  14            “[I]n deciding whether there are no just reasons to delay the appeal of
  15 individual final judgments . . . a district court must take into account judicial
  16 administrative interests as well as the equities involved.” Curtiss-Wright Corp. v. Gen.
  17 Elec. Co., 446 U.S. 1, 8 (1980). When assessing whether judicial administrative
  18 interests support certification for immediate appellate review of a partial final
  19 judgment, district courts typically consider whether the claims under review are
  20 separable from the others remaining to be adjudicated. Id.; see also Core-Vent Corp.
  21 v. Nobel Indus. AB, 11 F.3d 1482, 1484 (9th Cir. 1993).
  22            Here, immediate review of the trial verdict or any issue subject to a Rule 50 or
  23 59 motion is easily separated from Defendants’ remaining challenges to individual
  24 reliance. Defendants’ own briefing makes that clear. In their Objections, Defendants
  25 assert that “[t]his Court did not preside over the trial and is thus likely unfamiliar with
  26 the trial record, but there were significant errors that will require careful consideration
  27 by this Court.” Defs’ Obj. at 10. Defendants then identify two purported errors: (1)
  28 that the verdict form was “constructively amended” after closing arguments; and (2)
                                                   -7-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 13 of 28 Page ID
                                #:37145



   1 that Defendants were barred from presenting evidence about post-Class Period events.
   2 Id. Setting aside the infirmities with Defendants’ contentions, both of these issues are
   3 ripe for post-trial motions and appeal now. Nothing that will happen with the
   4 challenged claims will alter the facts relevant to review of these purported errors, and
   5 nothing that will happen with the challenged claims would require any successive
   6 appeal of these issues or any other issues related to class-wide liability.
   7            The only legal issues that will remain following entry of the proposed judgment
   8 are those related to individual claimants. And Defendants have already identified that
   9 their challenges to these claims are limited to issues that do not overlap with the trial,
  10 verdict, or class-wide liability. In their March 29, 2021 Post-Trial Claims Submission
  11 Pursuant to ECF No. 817 (“Post-Trial Claims Submission”), the only grounds
  12 Defendants identified for challenging any individual claimant was that certain claims
  13 either: (1) were missing backup documentation; (2) had supporting documents that do
  14 not identify or match the claimant; (3) had incomplete records; (4) had insufficient or
  15 unreliable evidence; (5) were getting “windfall profits”; or (6) were filed too late.
  16 ECF No. 820-1.4 An appeal of a ruling on any of these challenges to any particular
  17 claim or group of challenged claims could not and would not overlap with any appeal
  18 that Defendants could bring following entry of the proposed Rule 54(b) judgment.
  19 And any ruling on any post-trial motion or appeal of a class-wide issue would apply to
  20 all members of the Class, whether or not they were included in the Rule 54(b)
  21 judgment. As the Household court recognized when presented with an almost
  22
     4
         Defendants now suggest that the Court will need to address the fraud-on-the-
  23 market presumption of reliance in resolving their challenges to individual claims.
     Defs’ Obj. at 11. But in their Post-Trial Claims Submission, Defendants did not
  24 identify any claims that they challenged on the grounds that the claimant did not rely
     on the integrity of the market for Puma stock. ECF No. 820. Moreover, in seeking to
  25 amend the Final Pretrial Order and re-open discovery, Defendants admitted that the
     evidence they have is not sufficient to challenge any claimant’s presumption of
  26 reliance. Id. at 3; ECF No. 818-1 at 1; ECF No. 829 at 7. And, in any event, an issue
     regarding whether the presumption of reliance has been rebutted for an individual
  27 claimant would be distinct and separate from an appeal of the jury verdict finding that
     Defendants did not rebut the presumption on a class-wide basis.
  28
                                                  -8-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 14 of 28 Page ID
                                #:37146



   1 identical Rule 54(b) judgement at an almost identical point in the litigation, “[t]he
   2 Court has no concerns about wasting judicial resources at the appellate level as the
   3 legal issues associated with List 1 [unchallenged] claimants are dispositive of the
   4 entire class.” Household, 2013 WL 11319426, at *4.5
   5            Because the unadjudicated issues here (challenges to the sufficiency of certain
   6 claims) is both factually and legally unrelated to the adjudicated claims (the jury
   7 verdict and any pre-trial, trial, or class-wide issues), Defendants’ cited cases provide
   8 no support for delaying entry of Plaintiffs’ proposed judgment. Defs’ Obj. at 13-15.
   9 As discussed above, the court in Vivendi actually did enter a Rule 54(b) judgment for
  10 certain unchallenged claimants while other claimants were still subject to challenge.6
  11 Defendants’ remaining cases are similarly misplaced. See Jewel v. Nat’l Sec. Agency,
  12 810 F.3d 622, 631 (9th Cir. 2015) (denying a Rule 54(b) judgment after the court
  13 denied the plaintiff’s motion for summary judgment that only dealt with “one sliver of
  14 the case”); In re Gentiva Sec. Litig., 2 F. Supp. 3d 384, 386-87, 390 (E.D.N.Y. 2014)
  15 (denying Rule 54(b) judgment after a Federal Rule of Civil Procedure 12(b)(6) motion
  16 to dismiss and where “‘the remaining proceedings in the district court [could]
  17 “illuminate appellate review of” the dismissed claims’”); McAdams v. McCord, 533
  18 F.3d 924, 928 (8th Cir. 2008) (reversing the district court’s approval of a Rule 54(b)
  19 partial judgment where the “investors’ pending breach of fiduciary duty claim . . . and
  20 the dismissed claims arose out of essentially the same factual allegations”); Hildes v.
  21 Andersen, 2010 WL 4658742, at *2 (S.D. Cal. Nov. 8, 2010) (after granting a motion
  22   5
        Defendants rely on this Court’s opinion in ABC Servs. Grp., Inc. v. Health Net of
     Cal., Inc., 2020 WL 5775828 (C.D. Cal. July 1, 2020), to argue that a Rule 54(b)
  23 judgment is improper if there is a legal or factual overlap between the issues left to be
     adjudicated and the claims that have reached final judgment. Defs’ Obj. at 8. But in
  24 ABC, the plaintiff sought partial judgment before trial on a dismissed ERISA claim for
     which the underlying factual issues wholly overlapped with the remaining causes of
  25 action that had yet to be tried. 2020 WL 5775828, at *2. Accordingly, it is inapposite
     here.
  26
     6
        Defendants cite to an earlier order in Vivendi, 2012 WL 362028 (S.D.N.Y. 2012),
  27 but there, the delay was justified because no validated or unchallenged claims had
     been identified and the specific issue in dispute was already pending on appeal.
  28
                                                  -9-
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 15 of 28 Page ID
                                #:37147



   1 to dismiss, the court denied Rule 54(b) certification to an opt-out plaintiff as discovery
   2 into the §§11, 14, and 10(b) claims would “overlap”).
   3            While Defendants suggest that even the slightest factual overlap will justify a
   4 delay in entry of judgment (Defs’ Obj. at 14), that is incorrect. Even in cases, unlike
   5 this one, where there are not distinct factual bases, “other factors may justify the
   6 district court’s exercise of discretion to certify an appeal in a given case.” W.L. Gore,
   7 975 F.2d at 864; see also Curtiss-Wright, 446 U.S. at 8 n.2 (noting that any single
   8 factor is not dispositive of whether Rule 54(b) certification is appropriate); Texaco,
   9 939 F.2d at 798 (affirming certification under Rule 54(b) even though the remaining
  10 claims would require proof of the same facts involved in the dismissed claims, appeal
  11 of legal issues will streamline ensuing litigation); Cont’l Airlines, Inc. v. Goodyear
  12 Tire & Rubber Co., 819 F.2d 1519, 1524-25 (9th Cir. 1987) (affirming certification
  13 under Rule 54(b) even though the remaining claims would require proof of the same
  14 facts involved in the dismissed claims).
  15            In this case, the Court’s judicial resources, as well as the resources at the
  16 appellate level, will actually be conserved by entering the proposed judgment now.
  17 Starting immediately after the jury verdict in February 2019, Defendants have publicly
  18 declared that they intend to appeal the trial verdict. See, e.g., ECF No. 734-2 (“Puma
  19 disagrees with the verdict and intends to appeal.”).           Assuming arguendo that
  20 Defendants could make a colorable appellate argument and the Ninth Circuit reversed
  21 the trial result, the judgment would disappear and moot any disputes regarding the
  22 sufficiency of individual claims. See Cuoco v. Moritsugu, 222 F.3d 99, 110 (2d Cir.
  23 2000) (granting a Rule 54(b) judgment as the appellate court could “resolve the case
  24 in its entirety in [a] single appeal”). Of course, if Defendants actually had a viable
  25 basis to reverse the verdict against them they presumably would not spend so much
  26 time and effort trying to delay entry of judgment. But Defendants’ desire to put off
  27 having to follow through with their public declarations and actually identify non-
  28
                                                 - 10 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 16 of 28 Page ID
                                #:37148



   1 frivolous appellate issues is not a just reason for delaying entry of the proposed
   2 judgment.
   3            Delaying entry of judgment until after resolution of Defendants’ challenges to
   4 individual claims will not save judicial resources. Regardless of whether Defendants
   5 are able to pick off any individual claimant for a deficiency with their claims
   6 submission, it would not alter the verdict or change the proposed judgment. In
   7 contrast, entry of the Rule 54(b) judgment would allow the parties to move forward
   8 with any post-trial motions or appeals on dispositive issues, thus expediting the final
   9 resolution of this case, which is already more than six years old.
  10            B.         The Equities Favor Entry of a Final Judgment
  11            The equities also weigh in favor of a Rule 54(b) judgment. As Defendants
  12 recognize, the deadline to file any motions pursuant to Rules 50 or 59 and to notice an
  13 appeal are triggered by a Rule 54(b) final judgment. See Defs’ Obj. at 9. The issues
  14 that could be raised in a Rule 50 or 59 motion are all ripe for determination now, as is
  15 an appeal of any issues related to the trial, preceding orders, and any class-wide
  16 issues.
  17            The jury returned a verdict for Plaintiffs over 29 months ago and since that time
  18 Class members have waited for a judgment to be entered. As the Court recognized in
  19 denying Defendants’ Motion for Leave to Amend the Final Pretrial Order, Plaintiffs
  20 and the Class are prejudiced by any continued delay in the entry of judgment. Based
  21 on Defendants’ rhetoric, this case will not reach conclusion until after the Ninth
  22 Circuit has weighed in on the trial and verdict. Accordingly, the proposed judgment
  23 should be entered as soon as possible. See Household, 2013 WL 11319426, at *4
  24 (“[G]iven the length of time this case has been pending, allowing the judgment for the
  25 List 1 claimants to proceed to appeal and final resolution is advantageous to all
  26 involved.”). 7
  27
     7
        Defendants’ suggestion that Puma is now on solid financial footing and, therefore,
  28 there is no risk to a continued delay in entry of judgment misses the mark. First, the
                                               - 11 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 17 of 28 Page ID
                                #:37149



   1            Defendants’ assertion that “Plaintiff’s proposed Rule 54(b) partial final
   2 judgement will not resolve this case any faster” is simply wrong. Defs’ Obj. at 16.
   3 The sooner a judgment is entered, the sooner any purported “significant errors” with
   4 pre-trial, trial, or class-wide rulings will be addressed, whether by this Court or the
   5 Ninth Circuit. That, in turn, will expedite the final resolution of this case, including
   6 any issues regarding attorneys’ fees, for all claimants.8
   7 V.         DEFENDANTS’ OBJECTIONS TO THE FORM OF THE
                JUDGMENT ARE MERITLESS
   8
                Plaintiffs provided Defendants with a draft of the proposed judgment on June
   9
       23, 2021, five days before it was filed. While Defendants objected to entry of
  10
       judgment on the (flawed) grounds that it was premature and generically claimed it
  11
       “contain[ed] language or conclusions that are inaccurate or incomplete, not permitted,
  12
       or not necessary,” they did not identify any specific inaccuracies with the form of the
  13
       proposed judgment itself or propose the addition of any language or information.
  14
       Nevertheless, Defendants now claim that there are four purported deficiencies with the
  15
       proposed judgment that compel a further delay in the entry of judgment. They are
  16
       wrong on each count.
  17
                Belated Challenges to Claims:       Defendants contend that the proposed
  18
       judgment is deficient because it includes some claims that they intend to challenge.
  19
     fact that Puma may not go bankrupt in the next few months does not provide a just
  20 reason for delaying entry of the proposed judgment. Second, Puma’s deteriorating
     financial status does evidence that there will be an increasing threat to claimants’
  21 ability to collect on a judgment. As Defendants’ themselves admit, Puma has only
     taken a litigation reserve of $24.8 million, less than half of the validated damages in
  22 this case. Defs’ Obj. at 16. Moreover, Puma continues to lose money year-over-year
     ($60 million in 2020 alone) and its stock price has dropped below $8.00 per share,
  23 lower than at any time since the company went public in 2012.
  24   8
        Defendants’ two cited cases are irrelevant. Defs’ Obj. at 16. In re HP Inkjet
     Printer Litig., 716 F.3d 1173, 1186 (9th Cir. 2013), only concerned whether attorneys’
  25 fees could be based on “a rough estimate of the ultimate value of th[e] settlement.”
     That will never be the case here, since the claims process has identified the specific
  26 damages caused by Defendants’ fraud that have been recovered through the litigation.
     In Moore v. Petsmart, Inc., 2016 WL 771335, at *3 (N.D. Cal. Feb. 29, 2016), the
  27 court denied a settlement objector’s motion for Rule 54(b) judgment where the
     judgment would have only benefited the objector. No such facts exist here.
  28
                                                - 12 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 18 of 28 Page ID
                                #:37150



   1 Defs’ Obj. at 17-18. But the Court’s November 27, 2020 Order required Defendants
   2 to identify the “claims [they] are challenging and the specific basis for the
   3 challenge(s)” by March 29, 2021. ECF No. 817. On March 29, 2021, Defendants
   4 filed their Post-Trial Claims Submission and identified 1,229 claims that they intended
   5 to challenge. ECF No. 820. None of those challenged claims are included in the
   6 proposed judgment.
   7            In an effort to delay entry of judgment, Defendants now want to be able to
   8 ignore the Court’s March 29, 2021 deadline and challenge nine (or possibly more)
   9 claims that they did not identify previously. 9 Defendants argue that they “did not
  10 waive challenges as to any claims.” Defs’ Obj. at 17. But they either complied with
  11 the November 27, 2020 Order (in which case their March 29, 2021 submission
  12 identified all of the claims they were challenging) or they failed to comply with the
  13 Order (in which case there is no basis for allowing Defendants to add additional
  14 claims to challenge more than four months after the March 29, 2021 deadline). A
  15 central purpose of the November 27, 2020 Order was to set deadline to allow for the
  16 prompt and efficient entry of a judgment in this case where more than 29 months have
  17 already passed since the jury found Defendants committed securities fraud. Absent
  18 enforcement of the Court ordered deadlines, Defendants will simply keep identifying
  19 claims they intend to challenge as a way to perpetually avoid entry of judgment. 10
  20
     9
         The nine claims Defendants identify in their Objections that they belatedly want to
  21 challenge were all filed by Capital Group. Defs’ Obj. at 17. These claims are
     specifically not susceptible to a challenge. Capital Group was Lead Plaintiff Norfolk
  22 County Council, as Administering Authority of the Norfolk Pension Fund’s
     investment advisor and made all of the purchases and sales of Puma stock on behalf of
  23 Lead Plaintiff. During the trial, Defendants introduced testimony and documents from
     Capital Group, argued that Capital Group was Lead Plaintiff’s agent, and stressed that
  24 Capital Group did not rely on the integrity of the market price of Puma stock. See,
     e.g., ECF No. 760 at 34:22-36:24; ECF No. 764 at 217:1-235:21; ECF No. 767 at
  25 66:13-96:2; ECF No. 769 at 151:25-153:19; Trial Exs. 10-12, 22, 34, 36. But the jury
     rejected Defendants’ contention and found that Defendants did not rebut the
  26 presumption of reliance for Lead Plaintiff (or a class-wide basis). ECF No. 718, ¶5.
     The same result has to apply to Capital Group.
  27
     10
         Defendants cut-and-paste from their Memorandum of Law in Support of Their
  28 Motion for Leave to Amend the Final Pretrial Order and cite various cases for the
                                              - 13 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 19 of 28 Page ID
                                #:37151



   1            Because the proposed judgment does not include any claims that Defendants
   2 timely identified that they intend to challenge, Defendants’ first purported deficiency
   3 with the judgment is meritless.
   4            Rule 54(b) Language: Defendants’ second purported deficiency with the
   5 judgment is that it does not include the language from Rule 54(b) that it was
   6 “‘expressly determine[d] that there is no just reason for delay.’” Defs’ Obj. at 18. But
   7 Rule 54(b) does not require any specific language actually be included in a judgment.
   8 The Court just needs to make the determination that there is no just reason for
   9 delaying entry of judgment. As discussed above and consistent with the Court’s
  10 November 27, 2020 and June 11, 2021 Orders, judgment for all unchallenged claims
  11 should be entered and there is no basis (let alone a just reason) for further delay.
  12            Because Rule 54(b) does not require that a judgment include the specific
  13 language that there is no just reason to delay entry of the judgment, Defendants’
  14 second purported deficiency with the judgment is meritless.
  15            Prejudgment Interest: Defendants next argue that the proposed judgment
  16 does not comply with Local Rule 58-7 because it does not indicate the applicable rate
  17 of prejudgment interest. Defs’ Obj. at 19. But Defendants know from Judge
  18 Guilford’s September 9, 2019 Order that prejudgment interest was to be calculated
  19 using the 52-week Treasury bill rate, running from May 14, 2015 through entry of
  20 judgment and compounded annually. ECF No. 778 at 4-5. Indeed, Defendants
  21 received a draft of the proposed judgment, which identified the prejudgment interest
  22 for each of the unchallenged claimants, and did not raise any questions or concerns
  23 before the judgment was filed. And in response to questions raised after their
  24 Objections were filed, Plaintiffs provided Defendants with spreadsheets identifying
  25 proposition that they have a “due process right” to challenge claims. Compare Defs’
     Obj. at 18, with ECF No. 818-1 at 10-11. But as the Court recognized in denying their
  26 prior motion, Defendants had ample information and opportunity before March 29,
     2021 to identify the claims they have a basis to challenge. Holding Defendants to that
  27 deadline and the 1,229 claims that they said they were challenging does not infringe
     on any rights
  28
                                              - 14 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 20 of 28 Page ID
                                #:37152



   1 specifically how the prejudgment interest was calculated using the 52-week Treasury
   2 bill rate, as reported by the Federal Reserve Bank of St. Louis, for the period May 14,
   3 2015 through June 30, 2021. See Liu Decl., Exs. E-F.
   4            The night before this Response was due to be filed, Defendants filed a
   5 Supplemental Submission in Support of Defendants’ Objections to Proposed
   6 Judgment (“Defs’ Sup.”) (ECF No. 838) regarding the calculation of prejudgment
   7 interest. Defendants claim to be surprised or unclear about how prejudgment interest
   8 was calculated. But, again, Defendants received a draft of the proposed judgment,
   9 including the calculated prejudgment interest for each unchallenged claimant, on June
  10 23, 2021, nearly four weeks before they filed their Objections. Not once did they raise
  11 any concern or ask any question about how that prejudgment interest was calculated.
  12 It was only after they filed their Objections that Defendants counsel contacted
  13 Plaintiffs and asserted that the rate used to calculate prejudgment interest should have
  14 been fixed at the 52-week Treasury bill rate for the week prior to May 14, 2015
  15 (0.24%). See Liu Decl., Ex. G. But as Plaintiffs’ counsel explained, use of the rolling
  16 52-week Treasury bill rate for the period between May 14, 2015 and the date of entry
  17 of judgment was consistent with the September 9, 2019 Order and the briefing
  18 regarding the award of prejudgment interest. Specifically, in the briefing identifying
  19 the alternative interest rates that could be used, Plaintiffs identified all of the rates on a
  20 rolling quarterly basis with a blended multiplier. See ECF No. 746 at 10. The Claims
  21 Administrator here calculated prejudgment interest in the same manner, utilizing an
  22 average rate reflecting the 52-week Treasury rate over the relevant period.11 At no
  23 point prior to last week did Defendants ever contend that the prejudgment interest rate
  24
  25   11
         To provide the most complete information, the Claims Administrator showed the
     calculation of prejudgment interest using the weekly reported 52-week Treasury bill
  26 rate for the period May 14, 2015 to June 30, 2021 (principal multiplied by the interest
     rate divided by 52), compounded annually. The total prejudgment interest would be
  27 the same if a quarterly or annual average of the weekly rates was used. Liu Decl., Ex.
     E.
  28
                                                 - 15 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 21 of 28 Page ID
                                #:37153



   1 should be fixed at just the rate immediately prior to May 14, 2015 (or, as they now
   2 seem to be arguing, the rate as of June 30, 2021). To do so would defeat the central
   3 purpose of prejudgment interest and fail to compensate claimants for the damages
   4 caused by Defendants’ fraud. Knapp v. Ernst & Whinney, 90 F.3d 1431, 1441 (9th
   5 Cir. 1996) (“prejudgment interest serves a compensatory function, designed to make
   6 the injured party whole”).
   7            This Court has recognized prejudgment interest should be calculated by
   8 applying the appropriate periodic rates (not a fixed rate). For example, in S. Coast
   9 Cab Co. v. City of Anaheim, 2007 WL 9723540, at *4 (C.D. Cal. Jan. 22, 2007), the
  10 Court applied “the annual average of the monthly Treasury bill rates for each year
  11 during which interest accrued.” Likewise, in SEC v. mUrgent Corp., 2012 WL
  12 630219, at *2 (C.D. Cal. Feb. 28, 2012), the Court accepted the U.S. Securities and
  13 Exchange Commission’s (“SEC”) prejudgment interest calculation. As set forth at
  14 ECF No. 19-2 at 78-79 (Exhibit 7), in mUrgent, the SEC calculated prejudgment
  15 interest each month using the monthly periodic interest rate. Here, as discussed
  16 above, the Claims Administrator calculated prejudgment interest in a similar fashion,
  17 utilizing the weekly 52-week Treasury bill rate for the period May 14, 2019 to June
  18 30, 2021. See Liu Decl., Ex. E; see also Caplan v. CNA Fin. Corp., 573 F. Supp. 2d
  19 1244, 1252-53 (N.D. Cal. 2008) (rejecting argument that 28 U.S.C. §1961(a) required
  20 prejudgment interest be set at the rate at a specific point in time and utilizing average
  21 52-week Treasury bill rate over the prejudgment period); Ford v. Uniroyal Pension
  22 Plan, 154 F.3d 613, 619 (6th Cir. 1998) (affirming award of prejudgment interest
  23 “based on the average 52-week United States Treasury bill rate over the relevant time
  24 period”); O’Callaghan v. SPX Corp., 2010 WL 259052, at *2 (E.D. Mich. Jan. 20,
  25 2010) (“The blended rate of [prejudgment] interest averages the 52-week United
  26 States Treasury Bill interest rate over the relevant time period.”).
  27
  28
                                               - 16 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 22 of 28 Page ID
                                #:37154



   1            While Defendants now suggest that 28 U.S.C. §1961(a) mandates that the Court
   2 only use the 52-week Treasury bill rate for the week before entry of judgment, that
   3 rule only applies to post-judgment interest. For prejudgment interest, courts have
   4 broad discretion in setting the interest rate and the goal is to compensate plaintiffs for
   5 the time value lost on their money and place them in the position they would have
   6 been absent Defendants’ fraud. Hopi Tribe v. Navajo Tribe, 46 F.3d 908, 922 (9th
   7 Cir. 1995) (“[m]oney has a time value, and prejudgment interest is therefore necessary
   8 in the ordinary case to compensate a plaintiff fully’”). That goal cannot be met by
   9 locking a party into an interest rate that fluctuates frequently and could not be used for
  10 a long-term period (here, the six plus years between when Defendants’ fraudulent
  11 conduct was revealed and the entry of judgment). Defendants’ own cases do not
  12 support using a prejudgment interest rate fixed at either the last day of the Class
  13 Period or the date of entry of judgment. In W. Pac. Fisheries, Inc. v. SS President
  14 Grant, 730 F.2d 1280, 1288-89 (9th Cir. 1984), the Ninth Circuit, in determining
  15 whether an award of prejudgment interest at a rate of 8% was too low, simply noted
  16 that it was appropriate, but not required, for courts to utilize the 52-week Treasury bill
  17 rate for prejudgment interest. And while Defendants contend that in Vivendi, the court
  18 set interest at the rate as of the last day of the class period, that assertion is not
  19 supported by the opinion.         Defs’ Sup. at 3.    Vivendi actually just holds that
  20 prejudgment interest should run from the last day of the class period through entry of
  21 judgment, not that prejudgment interest should be calculated using the 52-week
  22 Treasury bill rate as of the end of the class period. In re Vivendi Universal, S.A. Sec.
  23 Litig., 284 F.R.D. 144, 164 (S.D.N.Y. 2012). In fact, the defendants in Vivendi
  24 acknowledged that “the average annual rate of return on one-year Treasury bills
  25 between the last day of the Class Period and the entry of judgment would be the most
  26 appropriate rate if any prejudgment interest were to be awarded.” Vivendi’s
  27 Opposition to Motion for Award of Prejudgment Interest at 14-15, In re Vivendi
  28
                                                - 17 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 23 of 28 Page ID
                                #:37155



   1 Universal, S.A. Sec. Litig., No. 02 Civ. 5571 (S.D.N.Y. May 12, 2010), ECF No.
   2 1045. Moreover, because, like here, Vivendi involved a securities fraud, the court
   3 focused on the return the investors would have received had the money they lost due
   4 to the fraud been invested in the stock market (i.e., if instead of Vivendi, the money
   5 had been invested in other stocks). Vivendi, 284 F.R.D. at 164. At the time of the
   6 Vivendi opinion, markets were still languishing due to the Great Recession that began
   7 in 2008, so the court determined the “plaintiffs would likely have not received a
   8 significant return on their [hypothetical] investments.” Id. In contrast, claimants here
   9 have lost out considerably by being denied the opportunity to invest in other stocks the
  10 money Defendants’ fraud took from them. For example, between May 14, 2015 and
  11 June 30, 2021, the Dow Jones Industrial Average increased 89% and the New York
  12 Stock Exchange Arca Biotechnology Index increased 48%.
  13            Nothing in Judge Guilford’s September 9, 2019 Order suggests that he intended
  14 to set prejudgment interest at only 0.24% (the weekly Treasury bill rate as of May 14,
  15 2015) or 0.09% (the weekly rate as of June 30, 2021), as Defendants now propose.
  16 The only interest rates presented to him were periodic rates over the course of the
  17 period from 2015-2019, and neither Defendants nor Plaintiffs argued that any
  18 particular rate from a fixed point in time should be used. See ECF No. 746 at 10. But
  19 if this Court were inclined to adopt a fixed interest rate, the most appropriate rate to
  20 use would be the 52-week rate at the time the verdict was rendered on February 4,
  21 2019 (2.58%). That would be consistent with the mechanics of 28 U.S.C. §1961(a)
  22 (substituting the verdict for the judgment for prejudgment purposes) and come closer
  23 to fully compensating claimants for the losses they suffered due to Defendants’
  24 fraudulent conduct.
  25
  26
  27
  28
                                                - 18 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 24 of 28 Page ID
                                #:37156



   1            Because prejudgment interest has been correctly calculated and Defendants
   2 have been aware of the applicable prejudgment interest rate, their third purported
   3 deficiency with the judgment is meritless. 12
   4            Attorneys’ Fees and Expenses: In a final effort to delay entry of judgment,
   5 Defendants argue that it “need[s] to proportionately account for attorneys’ fees and
   6 expenses.” Defs’ Obj. at 19. But the proposed judgment specifically states that “the
   7 Court shall retain jurisdiction over any claim for attorneys’ fees and costs.” ECF No.
   8 835-1 at 1. And Rule 54 specifically provides that any claim for attorneys’ fees
   9 should “be filed no later than 14 days after the entry of judgment.” Fed. R. Civ. P.
  10 54(d)(2)(B)(i). Obviously, it is not required that a judgment include the amount of
  11 attorneys’ fees when the Federal Rules of Civil Procedure provide that a motion for
  12 attorneys’ fees be filed after entry of judgment. Indeed, the proposed judgment here is
  13 consistent with the Rule 54(b) judgments in the Household, Vivendi, and Apollo cases
  14 – the three most recent securities fraud class actions where a judgment was entered –
  15 none of which identified attorneys’ fees or expenses. See Liu Decl., Ex. C at 1 (“the
  16 Court shall retain jurisdiction over any claim for attorneys’ fees and taxable costs”);
  17 id., Ex. D at 2 (“the Court shall retain jurisdiction over. . . attorneys’ fees and
  18 nontaxable costs in this action”); id., Ex. A, ¶9 (“The Court reserves for consideration
  19 . . . any request for an award of class attorney fees and expenses in connection with all
  20 class members (including those covered by the Rule 54(b) judgment).”).
  21            Because any motion for attorneys’ fees and expenses is appropriately made
  22 after entry of judgment, Defendants’ fourth purported deficiency with the judgment is
  23 meritless.
  24
  25
  26
     12
         At the Court’s request, Plaintiffs will provide an updated Exhibit A to the proposed
  27 judgment with any adjustment to the prejudgment interest rate, if ordered, and to
     reflect prejudgment interest running through the date the judgment is entered.
  28
                                               - 19 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 25 of 28 Page ID
                                #:37157



   1 VI.        CONCLUSION
   2            Because there is no just reason for delay, Plaintiffs respectfully request that the
   3 Court enter the proposed judgment pursuant to Rule 54(b).
   4 DATED: July 29, 2021                           Respectfully submitted,
   5                                                ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
   6                                                PATRICK J. COUGHLIN
                                                    THEODORE J. PINTAR
   7                                                TOR GRONBORG
                                                    JASON A. FORGE
   8                                                TRIG R. SMITH
                                                    J. MARCO JANOSKI GRAY
   9                                                TING H. LIU
                                                    DEBASHISH BAKSHI
  10
  11                                                           s/ TOR GRONBORG
  12                                                            TOR GRONBORG
  13                                                655 West Broadway, Suite 1900
                                                    San Diego, CA 92101
  14                                                Telephone: 619/231-1058
                                                    619/231-7423 (fax)
  15
                                                    Counsel for Plaintiff and the Class
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   - 20 -
       4847-5676-1076.v1
Case 8:15-cv-00865-DOC-SHK Document 839 Filed 07/29/21 Page 26 of 28 Page ID
                                #:37158



   1                                CERTIFICATE OF SERVICE
   2            I hereby certify under penalty of perjury that on July 29, 2021, I authorized the
   3 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF
   4 system which will send notification of such filing to the e-mail addresses on the
   5 attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of
   6 the foregoing via the United States Postal Service to the non-CM/ECF participants
   7 indicated on the attached Manual Notice List.
   8                                                  s/ TOR GRONBORG
                                                      TOR GRONBORG
   9
                                                      ROBBINS GELLER RUDMAN
  10                                                        & DOWD LLP
                                                      655 West Broadway, Suite 1900
  11                                                  San Diego, CA 92101-8498
                                                      Telephone: 619/231-1058
  12                                                  619/231-7423 (fax)
  13                                                  E-mail: torg@rgrdlaw.com
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       4847-5676-1076.v1
       Case 8:15-cv-00865-DOC-SHK Document
7/29/2021                                     CM/ECF839      Filed
                                                     - California    07/29/21
                                                                  Central District- Page 27 of 28 Page ID
                                                #:37159
Mailing Information for a Case 8:15-cv-00865-DOC-SHK HsingChing Hsu v. Puma Biotechnology, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Michael A Attanasio
      mattanasio@cooley.com,smiyajima@cooley.com,efiling-notice@ecf.pacerpro.com,michael-attanasio-2678@ecf.pacerpro.com

      Debashish Bakshi
      dbakshi@rgrdlaw.com,DBakshi@ecf.courtdrive.com,3472014420@filings.docketbird.com

      Ryan E Blair
      rblair@cooley.com,efiling-notice@ecf.pacerpro.com,chourani@cooley.com

      Christopher Thomas Casamassima
      chris.casamassima@wilmerhale.com,WHDocketing@wilmerhale.com

      Rosalyn Chapman (Ret.)
      rchapman@jamsadr.com

      Rosalyn Chapman (Ret.)
      rchapman@jamsadr.com

      Andrew Clubok
      andrew.clubok@lw.com,andrew-clubok-9012@ecf.pacerpro.com,washington-dc-litigation-services-5378@ecf.pacerpro.com,DCECFNotificationsDC@lw.com

      Jordan Davisson Cook
      jordan.cook@lw.com,#ocecf@lw.com,jordan-cook-5273@ecf.pacerpro.com

      Patrick Joseph Coughlin
      patc@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Patrick V Dahlstrom
      pdahlstrom@pomlaw.com

      Lorraine Echavarria
      Lori.Echavarria@wilmerhale.com,joann.ambrosini@wilmerhale.com,gina.gaytan@wilmerhale.com

      Jason A Forge
      jforge@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Koji F Fukumura
      kfukumura@cooley.com,efiling-notice@ecf.pacerpro.com,chourani@cooley.com

      Gilardi & Co. LLC
      classact@gilardi.com

      Meryn C N Grant
      meryn.grant@lw.com,meryn-grant-0298@ecf.pacerpro.com

      Joseph Marco Janoski Gray
      mjanoski@rgrdlaw.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Tor Gronborg
      torg@rgrdlaw.com,crosini@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Michele D Johnson
      michele.johnson@lw.com,karen.patterson@lw.com,michele-johnson-7426@ecf.pacerpro.com,#ocecf@lw.com,jana.roach@lw.com

      Mary Kathryn Kelley
      mkkelley@cooley.com,msalas@cooley.com,efiling-notice@ecf.pacerpro.com

      Jeremy A Lieberman
      jalieberman@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Ting Hsiang Liu
      tliu@rgrdlaw.com

      Kristin Nicole Murphy
      kristin.murphy@lw.com,kristin-murphy-2919@ecf.pacerpro.com,#ocecf@lw.com,khadijah-fields-2405@ecf.pacerpro.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,jalieberman@pomlaw.com,asoto@pomlaw.c

      Theodore J Pintar
      tedp@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Robert Vincent Prongay
      info@glancylaw.com,CLinehan@glancylaw.com,robert-prongay-0232@ecf.pacerpro.com,rprongay@glancylaw.com

      John Warren Rissier
      warren.rissier@morganlewis.com,bernice.worley@morganlewis.com

https://ecf.cacd.uscourts.gov/cgi-bin/MailList.pl?617085002487426-L_1_0-1                                                                            1/2
7/29/2021   Case 8:15-cv-00865-DOC-SHK Document
                                           CM/ECF839      Filed
                                                  - California    07/29/21
                                                               Central District- Page 28 of 28 Page ID
      Darren J Robbins                       #:37160
      darrenr@rgrdlaw.com

      Laurence M. Rosen
      lrosen@rosenlegal.com,lrosen@ecf.courtdrive.com

      Charlene Sachi Shimada
      charlene.shimada@morganlewis.com

      Colleen C Smith
      colleen.smith@lw.com,colleen-c-smith-7786@ecf.pacerpro.com

      Trig Randall Smith
      trigs@rgrdlaw.com,kmccormack@rgrdlaw.com,e_file_sd@rgrdlaw.com

      John F Sylvia
      jfsylvia@mintz.com

      Kolin Tang
      kctang@millershah.com,smoss@millershah.com,pleadings@millershah.com

      Craig Edward TenBroeck
      ctenbroeck@cooley.com,maraujo@cooley.com,efiling-notice@ecf.pacerpro.com

      Sarah A. Tomkowiak
      sarah.tomkowiak@lw.com,washington-dc-litigation-services-5378@ecf.pacerpro.com,Roman.Martinez@lw.com,sarah-tomkowiak-
      4288@ecf.pacerpro.com,DCECFNotificationsDC@lw.com

      Lucy Han Wang
      lucy.wang@morganlewis.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Eric                 J Eastham
The Familie
2121 New Castle Avenue, Suite E
Cardiff, CA 92007




https://ecf.cacd.uscourts.gov/cgi-bin/MailList.pl?617085002487426-L_1_0-1                                                                                                  2/2
